Citation Nr: 1126989	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-32 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right foot disability 

2.  Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from November 1969 to May 1971.  She also served in the Navy Reserve from 1979 to 2001, with two periods of active duty from February 1991 to April 1991 and from June 1998 to April 1999. 

This matter is before the Board of Veterans' Appeals (Board) from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2010, the appellant testified at a Travel Board hearing before the undersigned.  During the hearing, the appellant submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder. 

The Board notes that the issue of entitlement to service connection for right foot arthritis was initially raised as a claim for service connection for arthritis of the right foot and ankle.  However, a February 2009 rating decision awarded service connection for right ankle arthritis.  As the portion of the appeal involving the right ankle has been granted, the issue has been narrowed to the right foot, as reflected on the title page.

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

The evidence of record demonstrates that talonavicular degenerative joint disease of the right foot is related to active service.


CONCLUSION OF LAW

Service connection for talonavicular degenerative joint disease of the right foot is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

The appellant asserts that her current right foot disability is the result of the physical demands of running during her two periods of active duty in the 1990s.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the current medical evidence establishes that the appellant carries a diagnosis of degenerative joint disease of the right talonavicular joint.  See the November 2008 VA examination report.  Accordingly, the first element of service connection has been met.

The appellant's service treatment records do not demonstrate complaints or findings of abnormalities associated with the right foot.  Despite the lack of clinical evidence of trauma to the right foot, the Appellant is competent to report sustaining such trauma, and her testimony in this regard is credible.  The second element of service connection is also met.

Finally, with regard to medical nexus, the November 2008 VA examiner specifically opined that the Appellant's degenerative joint disease of the right talonavicular joint was at least likely as not aggravated by service.  

Accordingly, as all three elements of service connection are established, the Board finds that service connection is warranted. 
ORDER

Service connection for degenerative joint disease of the right talonavicular joint is granted.


REMAND

The appellant attributes her bilateral plantar fasciitis to running activities during Navy Reserve service, and contends that the condition became especially problematic during the intervening years between her two periods of active duty in 1991 and 1998.  

As noted above, the appellant served in the Navy Reserve from 1979 to 2001.  However, the appellant's periods of active duty for training (ACDUTRA) have not been verified.  Such dates are pertinent to the instant appeal, as service connection may be granted for disability resulting from disease incurred in or aggravated by ACDUTRA, and the medical evidence of record reflects treatment for the bilateral heel pain during the years the appellant was in the Navy Reserve.  38 U.S.C.A. §§ 101(24)(B), 106 (West 2002); 38 C.F.R. § 3.6 (2010).  Therefore, a remand is necessary to obtain information pertaining to the dates of such training.

Additionally, a new VA examination is warranted.  The appellant previously underwent a VA examination in November 2008.  Based upon physical examination and review of the claims folder, the examiner opined that the appellant's current right plantar fasciitis was less likely than not caused her military service.  In so opining, the examiner reasoned that treatment of plantar fasciitis occurred "while out of the service."  However, it does not appear that the examiner considered the appellant's ACDUTRA service in rendering this opinion.  Specifically, there are a number of private treatment records documenting heel pain in 1992, 1994, and 2000, as well as Reserve service treatment records (STRs) documenting bilateral foot pain in 2000, when the Appellant was potentially in ACDUTRA status.  Additionally, the appellant was placed on a limited physical profile due to plantar fasciitis in October 2000 and March 2001.  The failure to consider the appellant's ACDUTRA service and accompanying medical records renders the November 2008 report of examination inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report is also inadequate because the appellant's left foot was not addressed.  Therefore, a new examination and medical opinion are required.

Accordingly, this remaining issue is REMANDED for the following action:

1.  Ascertain the appellant's dates of ACDUTRA service from 1979 to 2001.  In this regard, a statement showing only retirement points will not suffice.  If no such records are available, specific confirmation of that fact should be noted in the claims folder.

2.  After the above has been completed, schedule the appellant for a VA examination to determine the etiology of bilateral plantar fasciitis.  The claims folder must be made available to the examiner for review, and the report of examination must note that review.  A complete rationale, with citation to relevant medical findings, must be provided.

The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral plantar fasciitis was incurred in or aggravated during a period of active duty or verified period of active duty for training (ACDUTRA) as noted in the claims folder.  In rendering this opinion, the examiner should give consideration to private treatment records documenting heel pain in 1992, 1994, and 2000, as well as Reserve treatment records documenting bilateral foot pain, and appellant's placement on limited physical profile due to plantar fasciitis in October 2000 and March 2001.

In the extraordinary circumstance that the examiner is not able to answer the above question or render an opinion without resort to speculation, the examiner should specifically explain the reasons for such determination.

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


